Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action on the merits for Application No. 17/020,845, filed 09/15/2020.  Claims 1-4 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 09/15/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the - - housing - -; - - bearing - -; and - - at least one lubricant line - - in claims 1, 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a structure” in line 2 which renders the claim indefinite because it is unclear what a structure constitutes.  Is it a bearing assembly/member, a bolt, a transmission plate or something else?  For the purpose of examination, the structure element is interpreted as any element member of the planetary gear set.  If applicant intends to present the recited arrangement, the Office recommends that the limitation should be changed or amended for clarity. 
Claims 2-4 are also rejected because they depend from a rejected base claim and they inherit its deficiencies.
Claim 3 recites the limitation “the lubricant line” which renders the claim indefinite because it is unclear whether it’s the same as the at least lubricant line previously recited in claim 1 or another.  Furthermore, there is insufficient antecedent basis for this limitation in the claim.  If applicant intends to present the recited arrangement, the Office recommends that the limitation recites - -the at least lubricant line- - instead of - -the lubricant line- - for clarity.
Claim 4 recites the limitation “the recess” which renders the claim indefinite because it is unclear whether it’s the same as the at least recess previously recited in claim 1 or another.  Furthermore, there is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Haupt et al. (US 2009/0247348 A1, hereinafter “Haupt”).

Regarding claim 1, Haupt discloses an arrangement (see at least Figures 1-2; paragraphs [0034], [0035]; and claim 6, i.e., the arrangement as schematically shown in Figure 1), comprising: 
a structure fixed to a housing (paragraph [0034], e.g., any member/element that is fixed/bolted/welded to the housing of planetary transmission 10, not labeled/shown, hereinafter “HousingStructure”), 
a bearing (13, 14, 51), 
a planet carrier (11) rotatably supported in the structure fixed to the housing (HousingStructure) via the bearing (13, 14, 51) and an oil feedthrough ring (i.e., lubricant catcher 30); 
wherein the oil feedthrough ring (30) forms a lubricant-conducting connection between the structure fixed to the housing (HousingStructure) and the planet carrier (11); 
wherein the structure fixed to the housing (HousingStructure), the oil feedthrough ring (30), the bearing (13, 14, 51) and the planet carrier (11) together form a first cavity (i.e., ring shaped chamber 31); and 


Regarding claim 2, Haupt discloses the arrangement according to claim 1, wherein the at least one lubricant line (i.e., lubricant bores shown by arrows A) has a gradient (see concave portion at reference 30) starting from an opening in the first cavity (31).

Regarding claim 3, Haupt discloses the arrangement according to claim 1, wherein the lubricant line (i.e., lubricant bores shown by arrows A) opens into a second cavity (claim 6, i.e., chamber 31 being filled…30 having equal number of outlet pipes 32…total bores 16) which surrounds the planet carrier (11).

Regarding claim 4, Haupt discloses the arrangement according to claim 1, wherein the planet carrier (11) has at least one recess (i.e., outer recesses 31a), wherein the oil feedthrough ring (30) spans the recess (see Figures 2a and 2b, i.e., outer recesses 31a).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited documents in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/TINH DANG/Primary Examiner, Art Unit 3655